Citation Nr: 1744620	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability resulting from a colonoscopy with polypectomy as a result of treatment at a VA facility in October 2001.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Stacey Clark, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1970 to October 1971.  

This matter comes to the Board' of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and Louisville, Kentucky.  

The Veteran requested a hearing before the Board, but later withdrew this request in November 2009, prior to any such hearing taking place.  

These issues were previously remanded by the Board in December 2011 and again in August 2014 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has, during the course of this appeal, changed his accredited representative.  His current representative is noted on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

38 U.S.C.A. § 1151

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for complications resulting from a colonoscopy with polypectomy performed at a VA medical facility in October 2001.  He asserts that as a result of this operation, he sustained severe complications for which VA compensation is warranted.  

The law provides that compensation may be paid for a qualifying additional disability or death not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.  

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability or death.  See 38 C.F.R. § 3.361(c)(1).  

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

Private treatment records confirm that shortly following the October 2001 procedure, the Veteran was admitted with internal bleeding to the surgical intensive care unit at a private hospital.  He subsequently developed complications including renal failure, sepsis, encephalopathic brain injury, an ileostomy and colostomy, nerve damage, and depression.  He required intubation and mechanical ventilation during his private hospitalization, which was over a month in length before he stabilized.  He was subsequently transferred back to VA care for additional inpatient treatment.  

The RO obtained a December 2002 opinion from a VA physician.  The VA doctor reviewed the claims file and determined that the Veteran's complications, including the ileostomy and colostomy, nerve damage, and depression were the result of his surgery at the Jackson VA Medical Center on October 18th, 2001.  The reviewer, however, found no evidence that these disabilities were the result of negligence or fault on the part of the VA in furnishing care to the Veteran.  The reviewer also found that the Veteran was preoperatively informed of the possible complications of this procedure, including postoperative bleeding and perforation of the intestine or colon.  This discussion was signed by the Veteran indicating he understood the above complications, according to the reviewer.  

Upon review of the December 2002 opinion, however, the Board finds the examiner did not provide an opinion as to whether all the Veteran's complications, including renal failure, sepsis, encephalopathic brain injury, and depression were "reasonably foreseeable" events as defined by 38 C.F.R. § 3.361(b)(2).  The reviewer noted only that possible complications of this procedure included postoperative bleeding and perforation, but did not otherwise address this Veteran's complications as noted above.  As such, the Board finds this opinion inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Next, the Veteran also seeks a TDIU.  Adjudication of the TDIU claim, however, must be deferred, as this issue is inextricably-intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate VA medical expert in internal medicine.  The claims file must be provided to and reviewed by the reviewer.  The Veteran need not be scheduled for a medical examination unless the reviewer determines such an examination is required to comply with this remand.  The reviewer must address the following question:

(a) Whether any additional disability following the October 2001 colonoscopy and polypectomy was proximately caused by (1) any carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault by VA or (2) an event not reasonably foreseeable during the course of post-surgical treatment?  

The reviewer must address all complications following or resulting from the October 2001 operation, and state whether they were reasonably foreseeable during the course of treatment by VA.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

